EXTRAORDINARY WRITS:
  A writ of mandamus will not lie to compel a trial court to resentence relator pursuant to S.B. 2 for criminal acts committed prior to July 1, 1996.  Specifically, relator had an adequate remedy at law because he could have taken a direct appeal from the trial court's decision.  Further, relator had no legal right to the relief requested because the Supreme Court of Ohio has held that the amended sentencing provisions of S.B. 2 do not apply to persons convicted of offenses committed prior to July 1, 1996.